Citation Nr: 1817648	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO. 17-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.

2. Entitlement to service connection for atrial fibrillation, to include as secondary to a service connected disability.

3. Entitlement to service connection for circulation issues, to include as secondary to a service connected disability.

4. Entitlement to service connection for multiple strokes, to include as secondary to a service connected disability.

5. Entitlement to a compensable rating for bilateral hearing loss.

6. Entitlement to service connection for cataracts as a result of exposure to ionizing radiation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for cataracts as a result of exposure to ionizing radiation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam and the preponderance of the evidence is against a finding that he visited the Republic of Vietnam during active duty service.

2. The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides on either a presumed or direct basis.
4. The Veteran's coronary artery disease did not have its onset in service, manifested to a compensable degree within one year of his active duty service, and is not otherwise related to service to include exposure to herbicides.

5. Atrial fibrillation was not incurred in service, caused by or otherwise related to service; or shown to be caused by or aggravated by a service connected disability.

6. Circulation issues were not incurred in service, caused by or otherwise related to service; or shown to be caused by or aggravated by a service connected disability.

7. Multiple strokes were not incurred in service, caused by or otherwise related to service; or shown to be caused by or aggravated by a service connected disability.

8. VA audiometric testing in July 2013 revealed a 31 decibel puretone threshold average in the right ear and 35 decibel puretone threshold average in the left ear. Speech discrimination was measured at 100 percent in the right ear and 100 percent in the left ear.

9. VA audiometric testing in January 2016 revealed a 40 decibel puretone threshold average in the right ear and 40 decibel puretone threshold average in the left ear. Speech discrimination was measured at 94 percent in the right ear and 94 percent in the left ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease, to include as due to exposure to herbicides, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017)

2. The criteria for service connection for atrial fibrillation, to include as secondary to a service connected disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for circulation issues, to include as secondary to a service connected disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

4. The criteria for service connection for multiple strokes, to include as secondary to a service connected disability, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5. The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a) (2017). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection - Coronary Artery Disease

The Veteran contends that he is entitled to service connection for coronary artery disease (CAD) due to his exposure to herbicides in Vietnam. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran had qualifying "service in the Republic of Vietnam." A veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. In a January 2013 statement and in a September 2013 notice of disagreement, the Veteran asserted that he was aboard the U.S.S. Hancock in 1965, U.S.S. Enterprise in 1966, which were both in the waters of Vietnam; and that he flew into Da Nang, Vietnam and Tan Son Nhut Air Force Base, Vietnam, with his commanding officer, a pilot, for the purposes of refueling and had stepped onto the soil of Vietnam. In a March 2017(VA Form 9, Appeal to the Board, the Veteran explained that he was stationed aboard the U.S.S. Enterprise in 1965/1966 with the VAH4 Heavy Attack Squadron in the blue waters of Vietnam and that he never claimed that the U.S.S. Enterprise was in "official waters". He elaborated that his claim is based upon exposure to herbicides from flying into Vietnam and stepping on soil during the refueling missions described above.

Moreover, an opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101 (29)(A). See VAOPGCPREC 27-97 (July 23, 1997). While these vessels were stationed off the shores of Vietnam, the record does not show and the Veteran does not allege they either docked in or were present in the inland waterways of Vietnam.

The Veteran proffered letter from a fellow retired Naval Officer dated September 2013 in support of his contention that he partook in refueling missions into Vietnam with his commanding officer. The retired Naval Officer stated that he and the Veteran were Petty Officers First Class; that he was a maintenance manager and that the Veteran was a hospital corpsman in Heavy Attack Squadron Four. He explained that frequently his Squadron would permit men, such as the Veteran and himself, to fly on the in-flight refueling missions as observers, for the Veteran's case, it would allow the Veteran to experience the stresses aircrews faced in the environment in which they operated and for his case, he could assess maintenance problems and was also being recruited as a third crewman. While service personnel records do verify that the Veteran was assigned to Heavy Attack Squadron Four and was aboard the U.S.S. Enterprise and U.S.S. Hancock, the Board finds that the probative value of the retired Naval Officer's letter is diminished in support of the Veteran's assertion that he stepped foot into Vietnam as a part of these refueling missions. The statement from the retired Naval Officer does not directly indicate first-hand knowledge that the Veteran participated in purported refueling missions to Da Nang and Tan Son Nhut Air Force Base, Vietnam. Further, it noted that the Veteran's military occupational specialty (MOS) does not support a necessity for him to "experience, first-hand, the stresses aircrews faced." 

The Veteran's Certificates of Release or Discharge from Active Duty (DD-Form 214) indicate that he was a hospital corpsman, physical therapist assistant, and medical administrative technician. The Veteran also reported that he performed administrative duties when he was stationed at Naval Regional Medical Center, Portsmouth, Virginia from September 1973 to July 1975. The totality of the evidence is suggestive that the Veteran performed mainly administrative duties as opposed to providing support for medical treatment. The retired Naval Officer also indicated that neither he nor the Veteran were designated crewmen or on flight orders and would therefore not have a log book. He explained that the only documentation that would have reflected their presence on these missions were the "yellow sheets," which were completed for each flight, but he indicated that he could not imagine that these records still existed.

The RO sought to corroborate the Veteran's contentions in an August 2012 Personnel Information Exchange Systems (PIES) request for all available records of service in Vietnam and exposure to herbicides. A negative response was received in October 2012 which indicated that it was unable to be determined whether or not the Veteran served in the Republic of Vietnam. Further, the Veteran was attached to a unit, Heavy Attack Squadron 4, which served aboard the U.S.S. Enterprise CVAN 65 which was in the official waters of the Republic of Vietnam from October 9, 1965 to June 21, 1966, however the service record provides no conclusive proof of in-country service. A negative response that there were no records of exposure to herbicide was also provided. An August 2013 memorandum of a formal finding of lack of information required to corroborate the Veteran's exposure to Agent Orange is also of record. The RO indicated that there was insufficient information required to corroborate exposure to Agent Orange to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or to allow for meaningful research of Marine Corps or National Archives and Records administration (NARA) records. The memorandum also indicates that all procedures to obtain information from the Veteran had been properly followed, all efforts have been exhausted, and that further attempts would be futile. Therefore, after sufficient attempts to corroborate the Veteran's assertions that he had set foot in Vietnam and consideration of the available evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran visited the Republic of Vietnam in service and a presumption of herbicide exposure is not applicable. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Nevertheless, the Board has reviewed the Veteran's medical records for any indication that his CAD could have been caused by or was a result of active duty service. Apart from the Veteran's contentions, the claims file does not contain any evidence indicating that the Veteran was directly exposed to any herbicides; therefore the Board finds that the Veteran was not directly exposed to herbicides while in service. Medical records reflect that the Veteran had been diagnosed and treated for CAD; however, there is no opinion on etiology. The Veteran does not contend that CAD was incurred in-service or otherwise related to service other than exposure to herbicides. A review of the Veteran's service treatment records are absent for any symptoms or treatment related to CAD. Specifically, the Veteran's June 1985 separation examination reflects a normal clinical evaluation of the "lungs and chest," "heart," and "vascular system." In the accompanying Report of Medical History, the Veteran checked "no" when asked if he ever had "pain or pressure in chest," "palpitation or pounding heart," "heart trouble," and "high or low blood pressure." The Board has considered objective medical evidence which showed that he did not have CAD until decades after service. 

The preponderance of the evidence is against the claim of service connection for coronary artery disease, to include as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.
Service Connection - Atrial Fibrillation, Circulation Issues, and Multiple Strokes

In the Veteran's March 2017 VA Form 9, he asserted that his CAD caused his strokes, atrial fibrillation, stents, circulation problems, two coronary artery bypass surgeries, pacemaker, and defibrillator. He also stated that if he did not have CAD, he would not have had these conditions.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a) (2017). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

The Veteran's claim of entitlement to service connection for CAD is denied herein, therefore the claimed associated conditions cannot be granted on a secondary basis as CAD is not a service-connected disability. The Veteran does not contend or offer evidence to support that these conditions were incurred in service or otherwise related to service. As previously mentioned, the Veteran's service treatment records are silent for any symptoms or treatment related to CAD and conditions associated with CAD. The record includes treatment records for the associated conditions however; there are no opinions on etiology relating any to service.

The preponderance of the evidence is against the claims of service connection for (1) atrial fibrillation, (2) circulation issues, and (3) multiple strokes as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Hearing Loss

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2017).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2017). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

The Veteran contends that an increased disability rating for bilateral hearing loss is warranted because his hearing disability is more severe than the currently-assigned rating.

In July 2013, the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
35
50
31
LEFT
15
35
40
50
35

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The right ear had a puretone average of 31 decibels and a speech recognition score of 100 percent. It received a designation of I under Table VI. See 38 C.F.R. § 4.85, Table VI. Because the left ear had a puretone average of 35 decibels and a speech recognition score of 100 percent, it received a designation of I under Table VI. Table VIa will not be taken into consideration for either ear because the puretone threshold in decibels are not above 55 decibels for each of the frequencies 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a). The intersection of row I and column I for each ear on Table VII established that under the July 2013 VA examination the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See 38 C.F.R. § 4.85, DC 6100.

The July 2013 VA examiner indicated that the Veteran's bilateral hearing loss disability had no significant effects on occupation or on usual daily activities and that an otoscopic examination of the ears was unremarkable bilaterally. 

In January 2016, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
45
60
40
LEFT
25
35
45
55
40

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

The puretone numbers for both ears at 1000, 2000, 3000, and 4000 Hertz are each not above 55 decibels, therefore Table VI will be used for each the right and left ear and not Table VIa. See 38 C.F.R. § 4.86(a). The right ear had a puretone average of 40 decibels and a speech recognition score of 94 percent; therefore, it received a designation of I under Table VI. See 38 C.F.R. § 4.85. Because the left ear had a puretone average of 40decibels and a speech recognition score of 94 percent, it received a designation of I under Table VI. See id. The intersection of row I and column I for each ear on Table VII established that under the January 2016 VA examination, the Veteran's hearing loss is entitled to a zero percent or a noncompensable disability rating. See id.

In the January 2016 VA examination report, the examiner noted that the Veteran reported overall functional impairment of the need for his wife to repeat herself all the time and the TV having to be extremely loud which bothered his wife. An otoscopic examination of the ears was unremarkable bilaterally.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding speech clearly and requiring others, for example, his wife, to repeat herself and having to turn up the volume on the TV, as described in the a September 2013 notice of disagreement, and July 2013 and January 2016 VA examination reports. See Layno v. Brown, 6 Vet. App. 465, 469. The Veteran's wife also reported the same effects of the Veteran's hearing loss in a June 2012 statement. The Veteran has been provided objective, controlled speech discrimination tests using the appropriate VA-approved Maryland CNC word list during each of his VA audiological examinations. The speech discrimination test specifically assesses word comprehension and assigns a speech recognition ability percentage. The disability ratings are derived by a mechanical application of the rating schedule which incorporates both the puretone threshold average and the speech recognition ability percentage. Lendenmann, 3 Vet. App. at 349. VA examinations that were provided to the Veteran all resulted in a noncompensable or zero percent disability rating. The Board has considered the functional impact of the Veteran's disability and the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating at any point of the appeal period.

The preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss. The impairment associated with this disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Absent audiometric and speech discrimination scores showing that the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned. See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable disability rating for bilateral hearing loss is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990). 


ORDER

1. Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides, is denied.

2. Entitlement to service connection for atrial fibrillation, to include as secondary to a service connected disability, is denied.

3. Entitlement to service connection for circulation issues, to include as secondary to a service connected disability, is denied.

4. Entitlement to service connection for multiple strokes, to include as secondary to a service connected disability, is denied.

5. A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran is seeking entitlement to service connection for cataracts related to his exposure to ionizing radiation. See 38 C.F.R. § 3.311(b)(2) (listing posterior subcapsular cataracts as a "radiogenic disease"). The Veteran does not have a specific diagnoses of posterior subcapsular cataracts. He was diagnosed with cataracts bilaterally with the left eye being worse than the right eye in a December 2011 private medical record.

The duty to obtain an advisory opinion under 38 C.F.R. § 3.311 not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 38 C.F.R. § 3.311(b)(4). See 67 Fed. Reg. 6,870 (Feb. 14, 2002). The Veteran contends that he was exposed to ionizing radiation as an Ensign in the Medical Service Corp. stationed at Naval Regional Medical Center, Portsmouth, Virginia from September 1973 to July 1975 in the radiology department where he performed administrative duties. A Record of Occupational Exposure to Ionizing Radiation (DD 1141) is included in the Veteran's personnel file, which reflects radiation exposure from at least January 1974 to January 1975. The Veteran also proffered two articles, "Biological Effects of Ionizing Radiation" and "Ionizing Radiation Effects and Their Risk to Humans" in support of his contention that the radiation exposure he experienced performing administrative duties in the radiology department at the Naval Regional Medical Center in Portsmouth, Virginia caused his cataracts. The articles discuss the possibility of delayed onset of cataracts following exposure to ionizing radiation. These articles constitute competent scientific or medical evidence that the Veteran's diagnosed cataracts "may be induced by ionizing radiation" pursuant to the Federal Register language. As such, this evidence is sufficient to constitute competent scientific or medical evidence that the Veteran's diagnosed cataracts is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of38 C.F.R. § 3.311 apply in this case.

A remand is necessary to allow the AOJ to follow the appropriate procedures for referral to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.31 (b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1). Of note, such referral should include the dose estimates and a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation, which in this case is the medical literature submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Follow the procedures of 38 C.F.R. § 3.311, to refer the claim for entitlement to service connection for cataracts due to exposure to ionizing radiation to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1). 

If needed, include pertinent evidence of the Veteran's exposure to ionizing radiation and dose estimates, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD 1141) which showed exposure from January 1974 to January 1975; a copy of the medical literature submitted by the Veteran in September 2013, which suggests a potential causal relationship between the claimed cataracts that is not among those listed in § 3.311(b)(2) and exposure to radiation; and the Veteran's June 1985 service separation examination which showed a normal clinical evaluation of the eyes and a note from the examiner that stated "eyes - PERLA" (Pupils equal, and reactive to light and accommodation).

2. After completing the above development and undertaking any additional development deemed necessary, readjudicate the claim. If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


